Citation Nr: 1112654	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating higher than 20 percent from March 31, 2006, for a low back disability, to include a herniated disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from January 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 10 percent rating was awarded from February 21, 2003.  A 20 percent rating was thereafter assigned by a June 2007 decision, effective from March 31, 2006.  By a September 2009 Board decision, the 10 percent rating from February 21, 2003 to March 31, 2006, was affirmed.  The issue of the propriety of the rating from March 31, 2006, was remanded for further evidentiary development.  The Board affirmed the 20 percent rating in a May 2010 decision.  

By way of a December 2010 order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the May 2010 decision by the Board that had denied the Veteran's claim for a rating higher than 20 percent from March 31, 2006.  The Court's order followed a joint motion for remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The parties to the December 2010 joint motion determined that the Board erred in failing to discuss potentially favorable evidence in its decision.  Specifically, the parties focused on a November 2006 VA Compensation and Pension (C&P) examination conducted to evaluate the Veteran's hips, where the VA examiner concluded that "the hip pathology itself is not related to the back; however, [the Veteran] does have radicular pain from his back going into his right buttock and right leg that would definitely be coming from his back and arthritic disc."

The Board notes that at the time of this 2006 VA C&P examination, when the VA examiner opined that the radicular pain was definitely coming from the Veteran's back and arthritic disk, no neurologic testing was conducted-such as motor or sensory examinations or electromyography/nerve conduction studies.  The VA examiner's assessment appears to have been based solely on the examination and the Veteran's subjective complaints of radicular pain.  An August 2006 private opinion by D.D., M.D., also reported that the Veteran's low back pain had become more severe, and was in the middle of his low back radiating down to the right buttock and right posterior thigh.  However, Dr. D. did not conduct any testing to evaluate the Veteran for neurologic abnormalities.

Although May 2007 and November 2009 VA examiners also evaluated the Veteran for possible neurologic impairment, and did conduct motor and sensory examinations, neither examiner utilized electromyography/nerve conduction studies to evaluate any possible lower extremity neurological abnormalities.  Therefore, because the issue at hand involves whether or not the Veteran's subjective complaints of radicular pain from his back going into his right buttock and right leg are caused by any sort of nerve root impairment, the Board finds that a remand is required for further analysis.  This seems particularly important given the Veteran's consistent complaints throughout the years of radiating pain from his back down into his leg and buttock, and his pathology of degenerative disc disease at multiple levels.

In evaluating whether the Veteran's degenerative disc disease at multiple levels and spinal canal stenosis causes neurological impairment, the VA examiner should discuss and reconcile the November 2006 examiner's findings (noted above), in addition to the May 2007 and November 2009 examination findings.

At the May 2007 VA examination, the examiner noted that although the Veteran subjectively complained of right radicular pain, he had normal sensory and motor examinations.  Further, at the November 2009 VA examination, the Veteran reported that he suffered from a dull, aching, throbbing pain in his tailbone, and noted that sometimes the pain extended from the tailbone region to the right thigh.  The VA examiner reported that the Veteran had denied deficits such as numbness, tingling, burning or a prickly sensation down either leg, and noted that on motor examination the Veteran had +5/5 hip flexion/extension and +5/5 muscle strength in the dorsal as well as plantar flexion of the feet.  A sensory examination revealed no abnormal findings to pin prick or vibration in either leg.  There was positive straight leg raising in the seated position on both legs at 20 degrees bilaterally.  Based on his examination, the VA examiner stated that the Veteran suffered from chronic low back pain; however, there were no neurologically based deficits that could be documented.  The examiner noted that the radiation of pain from the coccygeal region to the thigh was consistent with his pathology of degenerative disc disease at multiple levels and spinal canal stenosis, however, no particular nerve or nerve root appeared to be involved.  In summary, the examiner concluded that there were no neurological symptoms identified that were related to the Veteran's low back disability.

Here, due to the conflicting opinions regarding whether or not the Veteran suffers from objective neurologic abnormalities-the November 2006 VA examiner appears to believe that he does, while the May 2007 and November 2009 VA examiners did not find evidence of objective neurological impairment-the Board finds that another VA neurological examination is warranted which includes specific analysis and reconciliation of the conflicting reports, if possible.  The VA examiner should address and explain the November 2006, May 2007 and November 2009 varying opinions as to whether or not the Veteran suffers from neurologic abnormalities resulting from his degenerative disc disease.

In addition, subsequent to the May 2010 Board decision, additional relevant medical evidence was added to the claims file which has not been considered by the RO in the first instance, and the Veteran did not specifically waive his right to have the additional evidence considered initially by the RO.  See 38 C.F.R. § 20.1304.  This relevant medical evidence consists of a September 2010 VA C&P examination for Aid and Attendance.  At this examination, the Veteran's lumbar spine range of motion was assessed.  The VA examiner found that the Veteran was able to forward flex only to 30 degrees, backward extend to 0 degrees, left and right lateral flex to 10 degrees, and left and right rotate to 10 degrees.  The VA examiner also noted that the Veteran experienced radiculopathy in the right lower extremity, which caused weakness.  On remand, the agency of original jurisdiction (AOJ) should consider this additional relevant evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurological examination that includes motor and sensory examination of the lower extremities and any other detailed studies deemed necessary to evaluate whether the Veteran suffers from neurologic impairment due to his degenerative disc disease.  In arriving at an opinion, the VA examiner should discuss and reconcile the opinions of the November 2006 examiner who determined that the Veteran had radicular pain from his back going into his right buttock and right leg that would definitely be coming from his back, as well as the May 2007 and November 2009 VA examiners' reports showing no objective evidence of neurologic abnormalities, and lastly, the September 2010 VA examiner's report showing radiculopathy that caused weakness.  All neurologic symptoms due to low back disability should be identified and the nerve(s) affected or seemingly affected by disc syndrome should be identified.  Impairment for each nerve identified should be described as causing mild, moderate, moderately severe, or severe incomplete paralysis.  (The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination.)

The AOJ should make sure that the examination report complies with this remand and the questions presented in the examination request, especially with respect to the applicability of examination results to the rating criteria.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

2.  The AOJ should thereafter consider the issue on appeal in light of all information or evidence received.  The AOJ should specifically consider the newly obtained September 2010 Aid and Attendance VA examination report, in the context of both the old and new rating criteria pertaining to the back.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5292) (2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2010)).  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

